Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 2/24/21 are acknowledged; claims 1-6, 8-20, and 23 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8, 9, 11-15, 19, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Readman (US 20180073664; priority to GB application of 3/16/15).
CLAIM 1:  Readman discloses a load transmitting connector (10) for connecting two subsea well assembly components (20, 30).  The connector comprises a tension part (300) and a compression part (100).  The connector is arranged such that the connector can be preloaded in both tension and compression concurrently (paragraph 0031).  The tension part (300) is arranged such that it can be preloaded in tension and a compression part (100) which is arranged such that it can be preloaded in compression.  The compression part has an adjustable length (telescoping sections 110/120).
CLAIM 2:  The connector comprises two connection points and a connection part therebetween, and wherein when the connector is otherwise unconstrained, at least one of the connection points is able to move, relative to the connection part to which it is connected (see Fig. 1, movement due to telescoping parts 110/120).
CLAIM 3:  The tension part that in use is in tension is located within the compression part that in use is in compression (see Fig. 1 showing clamp within compression telescope).
CLAIM 4:
CLAIM 5:  The connector comprises one or more actuators (420) to put the tension part of the connector into tension and to put the compression part of the connector into compression (paragraph 0035).
CLAIM 6:  The method of this claim is inherent to claim 1.
CLAIM 8:  The preload in tension is not equal to the preload in compression (see paragraph 0036 and centering).
CLAIM 9:  Readman discloses a subsea well assembly.  The assembly comprises: a first subsea well assembly component (20) and a second subsea well assembly component (30).  The first subsea well assembly component and the second subsea well assembly component are connected to each other to provide a well conduit therebetween.  The first subsea well assembly component and the second subsea well assembly component are additionally connected by one or more load transmitting connectors (10) such that at least some forces can be transmitted both in tension and compression between the two components without going through the well conduit (parts 100, 300).  At least one of the one or more load transmitting connectors can be preloaded in tension and at least one of the one or more load transmitting connectors can be preloaded in compression (paragraph 0031).
CLAIM 11:  The at least one of the one or more load transmitting connectors can be preloaded in tension and the at least one of the one or more load transmitting connectors can be preloaded in compression are the same connector such that there is at least one load transmitting connector that can be preloaded in both tension and compression (see paragraph 0031).
CLAIM 12:  The one or more connectors are arranged so that it can be preloaded in both tension and compression such that in load transfer of alternating loads the force transmitting connectors have no mechanical tolerances (see paragraph 0036 discussing centering).
CLAIM 13:  The load transmitting connector is a connector according to claim 9 for connecting two subsea well assembly components.  The connector can be preloaded in both tension and 
CLAIM 14:  The one or more connectors are each preloaded in both tension and compression (paragraph 0031).
CLAIM 15:  The one or more connectors are connected at or near the outer edge of one or more of the subsea well assembly components (see Fig. 2).
CLAIMS 19, 20, and 23:  The methods of installation and removal of the above structures are inherent to the structures as they are meant to be connected and disconnected.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Readman.
CLAIM 10:  Readman discloses the elements of claim 9 as discussed above.
Readman fails to disclose wherein the first subsea well assembly component is a wellhead valve or a well foundation and the second well assembly component is a wellhead valve or a well foundation.
Examiner takes official notice that wellhead valves and well foundations are well known in the art as subsea equipment that are part of a larger overall system.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the connector of Readman to be used to connect wellhead valves and well foundations as described in the claim as the use of a known device used to improve similar devices in the same way as the connector would be used to connect the components in the same fashion and would find the results predictable as the connector would still hold two parts together securely.  
CLAIM 16:  Readman discloses a subsea well assembly.  The assembly comprises a first subsea well assembly component (20) and a second subsea well assembly component (30).  The first subsea well assembly component and the second subsea well assembly component are connected to each other by a first well conduit connector to provide a well conduit therebetween (via connector 10).  The first subsea well assembly component and the second subsea well assembly component are additionally connected such that at least some forces can be transmitted between the first and second components without going through the first well conduit connector (paragraph 0031).
Readman fails to disclose a connection between the second component and a third subsea well assembly component connected as described.
It would be obvious to one of ordinary skill in the art at the time of filing to include a third subsea well assembly component connected to the second as described as a duplication of parts in which the second connection would function the same as the first and would not produce a new and unexpected result that would be patentable significant (see MPEP §2144.04(VI)(B).
CLAIM 17:  The subsea well assembly components are connected by one or more load transmitting connectors such that forces can be transmitted between the components both in tension and compression (paragraph 0031).
CLAIM 18:  See claim 10 above. 
Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive.
Applicant asserts the prior art and the claimed invention server different functions.  However, the claim language is what defines the claimed invention.  The “force transfer function” is not positively claimed.  In claim 1, the only language close to that requirement is “load transmitting” which is found in the preamble of the claim.  The preamble is not required to give life to any of the terms in the claim, so 
Next, Applicant asserts that neither the tension part or compression part of the prior art has “an adjustable length” as required by the claims.  The compression part is identified as telescoping part 100, which comprises a first telescoping part 110 and a second telescoping part 120 (paragraph 0026).  As shown in Fig. 1, the first part (110) extends around the second part (120) and can telescope up and down the part, creating an adjustable length.  This is further described in paragraph 0030, “the first part slides within the second part…”.  Therefore, the prior art does teach an adjustable length.  
These arguments apply to the arguments of claims 9 and 16 as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references are to show the state of the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679